Title: To James Madison from William C. C. Claiborne, 30 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 August 1804, New Orleans. “I have the honor to enclose to you, a correspondence relative to the insurrection at Baton Rouge; consisting of a letter from the Marquis of Casa Calvo to myself, with my answer thereto, and letters of advice to the Secretary of the Mississippi Territory, and the Commandant at Point Coupé.
“I am happy to inform you from late intelligence that this unpleasant affair is fast approaching to a close.”
